PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/563,785
Filing Date: 2 Oct 2017
Appellant(s): Tuton, John



__________________
Todd E. Klein
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/19/21.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/25/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Applicant argued that, “Stumpf 2 discloses a method and apparatus for making a series of pocketed coil springs. See Stumpf 2, Col. 1, ll. 7-11. Stumpf 2 discloses a complicated pocket machine 20 which automatically makes pocketed coil springs that can be used for mattresses, cushions, and the like in a manner which has production advantages over prior machines of this type. Stumpf 2 is mostly directed to the pocket machine 20, and contains little disclosure directed to the pocketed springs 22 that are formed by the machine 20. However, Stumpf 2 contains the following language in claim 1: “Apparatus for making a series of coil springs pocketed within an elongate stretchable fabric strip comprised of at least two overlying plies capable of being thermally welded together.” See Stumpf 2, Claim 1 (emphasis added). The term “stretchable fabric” appears only in claim 1, in the limitation noted above, and again in a later limitation in that same claim (“to hold the stretchable fabric strip during the insertion of spring between the plies”). The term “stretchable” is not defined anywhere in the Stumpf 2 specification, and there is no additional information provided in Stumpf 2 about the material of the fabric, other than that two plies of the fabric are capable of being thermally welded together. See Stumpf 2, Col. 1, Il. 47-56 and Col. 8, ll. 48-49. The Final Rejection acknowledges that DeMoss does not disclose “at least one said fabric pocket being made from an elastic material.” The Final Rejection relies on the disclosure in claim 1 of Stumpf 2 as curing the deficiency of DeMoss, and takes the position that “it would have been obvious to one of ordinary skill in the art at the time of [the] invention to modify the fabric material of Demoss to be elastic as in Stumpf 2 in order to allow for easier loading of the 
This is not found persuasive. One of the definitions for “stretch” by the Merriam Webster dictionary is in fact, “easily stretched: Elastic”. Likewise, a definition provided by Merriam Webster for Elastic is “capable of being easily stretched or expanded and resuming former shape.” Another definition by Merriam Webster for elastic is “capable of ready change or easy expansion or contraction : not rigid or constricted.” Examiner notes the phrasing of the second definition is easy expansion OR contraction. Thus, the second definition could be shortened to: capable of easy expansion: not rigid or constricted. Which is stretchable. 

Additionally, in the case of Stumpf 2, “stretchable” would in fact require a degree of return to original length as Applicant is arguing elastic requires, because if not the invention would not work. Stumpf 2 requires stretchable fabric in order to insert and turn Stumpf 2’s springs into his machine. If the fabric remained in the stretched out state with no return to the previous length, then the fabric would not need to be stretchable, the machine could also use non-stretchable fabric that had extra space for the spring to turn, because that would be the end result of the stretchable fabric, a spring placed with extra space in the pocket, if it did not re-shrink to some degree. 
Also, Examiner points out that the disclosure of the current invention does not discuss the degree of stretchability/elasticity required and does not discuss why a return to the original shape would be an advantage, or how much return is needed, or discuss returning to the original length at all outside of the use of the word elastic itself. Applicant discusses the advantage of the elasticity as being that it allows movement in the springs allowing for contour around the user, but a stretchable fabric would allow that same movement. 
And importantly, the disclosure lists polyester as a potential elastic fabric to be used. Examiner points out that the primary DeMoss reference in fact also states that the fabric for the pockets can be made of polyester (Paragraph 27), thus the primary reference and the application can be made of the exact same material. Even though DeMoss does not specifically discuss elasticity of the polyester, the application also does not discuss any specifics of the polyester used. 
Applicant also argued,  “iii. Even If the “Stretchable Fabric’ of Stumpf 2 is Reasonably Equated to the Claimed “Elastic Material,”’ a Person of Ordinary Skill in the Art Would Not Have Found it Obvious to Modify DeMoss by Stumpf 2 To Make the Fabric Pockets of DeMoss From An Elastic Material As noted above, there is a complete lack of any description, discussion, or other disclosure as to what is meant by the term “stretchable fabric” as used in claim 1 of Stumpf 2. This is important as the Final Rejection 
This is not found persuasive. Even if Stumpf 2 does not disclose a particular reason for employing a stretchable fabric, there are many reasons that changing the material would be advantageous. Some such reasons as have been discussed previously are to make it easier to load the springs, and also that the advantage of Stumpf 2’s invention is to provide ‘economic and production advantages over the prior art methods and apparatus’ for inserting coil springs into pockets (Column 1; lines 40-45). DeMoss, being similarly concerned with coil springs which are pocketed, could take advantage of these economic and production advantages of the Stumpf 2 insertion process by incorporating elasticity into DeMoss’s fabric pocket, thus allowing for easier loading of the springs into the pockets. Additionally, elasticity in a pocket could provide other advantages, such as softer end product which some users prefer and thus an increase in those user’s comfort. 
Additionally, as discussed above, Stumpf 2 provides economic and production advantages to placing the springs in pockets using Stumpf 2’s machine. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify DeMoss to place the springs using the machine of Stumpf 2, and in that case a stretchable fabric would be needed to use the machine as that is what is taught by Stumpf 2 is necessary. 
Additional advantages would flow from incorporating stretch into the fabric, and there is predictability to these advantages. The fabric would be more moveable, and that is going to cause the fabric to inherently result in more moveable springs and thus more contour to the body which is preferable for user comfort. 


See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).” In this rejection, there is merely the substitution of the known material for forming fabric pockets taught by Stumpf 2 for the material taught by DeMoss for forming the fabric pockets. This is prima facie obvious.

Applicant further argued, “Furthermore, DeMoss teaches that when the springs 100 are placed into the individual pockets, the outside coil 10 is in a slightly compressed state so that the nominal height of the outside coil 10 is reduced by approximately 1.75 inches. See DeMoss, | [0028]. Thus, there is a 
This is not found persuasive. As discussed previously, a consistent outer surface would still be created, as the tops of the springs would all be aligned, and the tops of the springs is what is actually holding up the outer surface, not fabric portions between the springs. If unsupported fabric portions between the springs were being relied upon for maintaining a flat surface, even with an inelastic fabric, the force of a spring on the fabric would not be equivalent to the force of no spring on the fabric and would create an inconsistent surface. Furthermore, DeMoss in Figure 11 shows now only a non-flat upper surface, but layers above the spring surface which would be flat as long as springs were holding them up and the springs were at a consistent height. Figure 11 in fact shows gaps between the springs, which is a similar 
Applicant also argued, ““The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.” See MPEP § 2143. As discussed above, in DeMoss the pocketed springs 300 are formed by folding a fabric in half and joining the fabric together at the top surface and side edges to form a pocket, with the spring 100 being located within the pocket. See DeMoss, | [0027]. The Final Rejection takes the position that a person skilled in the art would have found it obvious to modify DeMoss so that the pockets 310 are formed from a stretchable material based on the disclosure in claim 1 of Stumpf 2 of “an elongated stretchable fabric strip,” with the reason for this modification being “to allow for easier loading of the springs into the pockets.” Final Rejection, p. 6. However, the ease with which the springs may be loaded into the pockets does not seem to be a problem in DeMoss that requires addressing or remedying, and the purported articulation of the reason why the claimed invention would have been obvious set forth in the Final Rejection is clearly deficient. DeMoss teaches that the springs 100 are inserted into pockets 310 that are formed from a fabric that is composed of a material that allows for the fabric to be joined or welded together by heat and pressure. DeMoss, {[0027]. DeMoss explains that the fabric is folded in half and joined together at the top surface and side edges to form, or define, a pocket. Id. The springs 100 are wrapped tightly in the pockets 310 with little to no excess fabric. See id., FIG. 10. The pocketed springs 300 are then arranged in a succession of strings, and then each of the strings is connected to each other side by side. See DeMoss, {[0027] and FIG. 11. Thus, in DeMoss the springs 300 are essentially wrapped inside of a fabric that is folded in half and then joined to itself by welding or stitching to form a pocket 310 that fully encloses the spring 300. The suggestion that using a stretchable fabric to form the pocket will allow for easier loading of the springs into the pockets is not accurate from 
This is not found persuasive. In order to take advantage of the machine of Stumpf 2, stretchable fabric is needed, as is described by Stumpf 2. Thus, the economic and production advantages could not be achieved without incorporating the elastic fabric. DeMoss would not discuss the loading of springs as being a problem in his patent, but that does not mean the loading could not be improved by a more efficient or cost effective mechanism such as that in Stumpf 2. 
Applicant continued by arguing, “Second, the Final Rejection alleges that elasticity in the pocket could result in a softer end product. However, softness and elasticity are two completely different characteristics of a fabric. Thus, making a material elastic (or more accurately, stretchable) will not necessarily increase its softness. Moreover, the material which forms the pocket that holds the springs does not really affect the softness as felt by the user. The pocketed springs form the interior of a mattress or seat. Figure 11 of DeMoss illustrates the pocketed springs 300 located within the interior of a mattress assembly 400, with a cushioned upper layer positioned on top of the pocketed springs 300. 
This is not found persuasive. A surface with increased elasticity will be softer than one with less, as one with less elasticity will be more rigid and firm. However, even if that were not the case, a product with elasticity versus rigidity will display different end characteristics, and users prefer a range of different feels in comfort, bedding, and seating products. For example, contour to body is increased with elasticity (in the same way that memory foam, with more elasticity than a firm foam, contours to the body). 
Applicant continued arguing, “Finally, the Final Rejection alleges that incorporating elasticity into a fabric of the pocket is merely a change in material and a selection of a known material based upon its suitability of the intended use is a design consideration within the level of skill of one skilled in the art. Final Rejection, P. 4. The Final Rejection cites to In re Leshin, 277 F.2d 197 (CCPA 1960) to support this position. In In re Leshin, the claims were directed to a liquid tight container for cosmetics, and included dependent claims directed to the specific type of plastic used for the container. In that case, there was prior art which disclosed a similar container of molded plastic, and the court concluded that “mere selection of known plastics to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious.” See In re Leshin, 277 F.2d 197 (CCPA 1960). That situation is not comparable to the current one. In the present invention, the use of an elastic material to form the pocket is the key to the invention, as it allows for the advantages set out in Section A.i of this Appeal Brief and page 1 line 30 through page 2 line 11 of the present application to be achieved. There is a concrete, functional advantage to using an elastic material to form the pockets. That is, the use of an elastic material to form the fabric pocket results in a change in function, allowing the fabric pocket to better contour to fit 
This is not found persuasive. The prior art does in fact teach an elastic fabric forming pockets, as Stumpf 2 teaches a stretchable fabric forming the pockets. Using such a stretchable fabric as opposed to those taught by DeMoss would be an obvious change of material from one fabric known in the art to another, with advantages provided as discussed above in response to applicant’s other arguments.
Applicant then argued, “The Final Rejection rejects claim 2 for much the same reason as the rejection of claim 1. Appellant incorporates the arguments set forth above as to claim 2. While Appellant does not have any additional arguments to include with regard to claim 2, Appellant notes that some of the advantages of using an elastic material to form the pockets are achieved when all of the pockets are formed from the elastic material. For example, the ability of the pressure control layer to contour around the body of a user is enhanced when all of the pockets are formed from the elastic material. Thus, Appellant respectfully requests that the patentability of claim 2 be considered separately if necessary.”
This is not found persuasive. Stumpf 2 teaches all pockets being formed from a stretchable material, and thus meets claim 2. 
Applicant finally argued, “In rejecting claim 26, the Final Rejection states “DeMoss teaches each of the helical spring members is spaced from an inner surface of the fabric pocket within which the helical spring member is enclosed (Figure 11; the narrower spring is spaced from the pocket).” This is an improper interpretation of the DeMoss teachings. As discussed above, in DeMoss the spring 100 comprises an outside coil 10 and an inside coil 20, but the outside and inside coils 10, 20 are both part of the same, integral spring component. That is, “[t]he outside coil 10 and inside coil 20 are coaxial, helical formed springs made from a single strand of spring wire or other suitable material.” DeMoss, {[0022] 
This is not found persuasive. The spring inside the pocket may be interpreted as the inside spring 20 rather than the outside spring, as there is nothing in the claim to prevent this interpretation. Claim 1 simply requires “a plurality of helical spring members” and claim 26 requires, “each of the helical spring members is spaced from an inner surface of the fabric pocket within which the helical spring member is enclosed.” There is no reason the smaller spring cannot be read on the helical spring member.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MORGAN J MCCLURE/Examiner, Art Unit 3673

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                                                                                                                                                                                                                                
Conferees:
/NICHOLAS F POLITO/RQAS, OPQA                                                                                                                                                                                                        
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal